DECISION
The application of the above-named defendant for a review of the sentence of five years, imposed on November 14, 1968, was fully heard" and after a careful consideration of the entire matter it is decided .that: .
(1) ' The'Sentence be and remain as originally imposed by the sentencing court.
The reason' for the above decision is that the sentence appears proper' and sufficiently lenient in that defendant was convicted of 1st dgreé burglary punishable by not less than 1 nor. more than 15 years imprisonment, yet received a sentence of but 5 years with 20 days jail time credit, and will be eligible for parole consideration ih. October, 1969, after being received November 15, 1968, although he has' a record of 1 prior felony conviction and 1 probation violation.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.